Citation Nr: 0717860	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-16 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for muscle and joint 
pain in the wrists, elbows and shoulders, including as due to 
an undiagnosed illness. 

2.  Entitlement to service connection for abdominal pain, 
including as due to an undiagnosed illness.

3.  Entitlement to service connection for neuropsychological 
symptoms, including as due to an undiagnosed illness.

4.  Entitlement to service connection for carpal tunnel 
syndrome, right, and ulnar nerve compression.

5.  Entitlement to an evaluation in excess of 10 percent for 
productive changes, right hip.

6.  Entitlement to an evaluation in excess of 10 percent for 
productive changes, left hip.

7.  Entitlement to an evaluation in excess of 10 percent for 
residuals of left ankle sprains.

8.  Entitlement to an evaluation in excess of 10 percent for 
residuals of right ankle sprains.

9.  Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.

10.  Entitlement to an evaluation in excess of 60 percent for 
degenerative disc disease and strain, cervical spine, with 
bilateral upper extremity neurological symptoms and 
headaches.

11.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease and strain of the thoracolumbar 
spine.

12.  Entitlement to an evaluation in excess of 30 percent for 
depressive disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from July 1987 to May 1996, 
including in the Southwest Asia theater of operations during 
the Persian Gulf War.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The veteran testified in support of these claims at a hearing 
held before a Decision Review Officer at the RO in October 
2004. 

The Board addresses the claims of entitlement to service 
connection for muscle and joint pain in the wrists, elbows 
and shoulders, abdominal pain and neuropsychological 
symptoms, all including as due to an undiagnosed illness, and 
entitlement to increased evaluations for productive changes, 
right and left hips, bilateral pes planus, degenerative disc 
disease and strain, cervical spine, with bilateral upper 
extremity neurological symptoms and headaches, and 
degenerative disc disease and strain of the thoracolumbar 
spine in the Remand portion of the decision below and REMANDS 
those claims to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being remanded.

2.  The veteran served on active duty in the Persian Gulf in 
support of Operation Desert Storm.

3.  The veteran's right wrist pain is attributable to carpal 
tunnel syndrome and ulnar nerve compression, known diagnosed 
illnesses.  


4.  Carpal tunnel syndrome, right, and ulnar nerve 
compression are not related to the veteran's active service 
or his service-connected cervical spine disability.

5.  The veteran's left ankle disability manifests as pain, 
soft tissue swelling and no more than moderate limitation of 
motion and causes minimal impairment solely with regard to 
engaging in sports.

6.  The veteran's right ankle disability manifest as pain, 
soft tissue swelling and no more than moderate limitation of 
motion and causes minimal impairment solely with regard to 
engaging in sports.


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome, right, and ulnar nerve 
compression were not incurred in or aggravated by service and 
are not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1117, 1131, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 
(2006).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of left ankle sprains have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2006).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of right ankle sprains have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.310, 4.1-4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating them does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign such 
an award a disability rating and an effective date.  Id. at 
486.

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letters dated February 2003 and June 
2006, the first before initially deciding those claims in a 
rating decision dated May 2004.  The timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.  

The content of such notice considered in conjunction with the 
content of a letter the RO sent to the veteran in April 2005 
also reflects compliance with the requirements of the law as 
found by the Court in Pelegrini II and Dingess/Hartman.  In 
the aforementioned notice letters, the RO acknowledged the 
veteran's claims, notified him of the evidence needed to 
substantiate those claims, identified the type of evidence 
that would best do so, informed him of VA's duty to assist, 
and indicated that it was developing his claims pursuant to 
that duty.  The RO also provided the veteran all required 
information on disability ratings and effective dates.  As 
well, the RO identified the evidence it had requested and 
received in support of the veteran's claims and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to secure such records on his behalf.  
The RO also advised the veteran to provide VA any other 
evidence or information he had in his possession that he 
thought would support his claims.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to these claims, 
including service medical records, post-service VA and 
private treatment records, and employment information.  Since 
then, the veteran has not indicated that there is other 
information or evidence to secure in support of his claims.  

The RO also conducted further medical inquiry in support of 
the claims being decided by affording the veteran a VA 
examination, during which examiners addressed the etiology 
and severity of the disabilities at issue in this decision.  
Since then, the veteran has not asserted that the reports of 
these examinations are inadequate to decide his claims.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 


II.  Analysis of Claims

A.  Claim for Service Connection

The veteran seeks service connection for right wrist pain, 
numbness and tingling.  He asserts that he developed these 
symptoms in service, most likely while serving in the Persian 
Gulf in support of Operation Desert Storm.  Alternatively, he 
asserts that he developed this pain secondary to his service-
connected cervical spine disability.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

Service connection may be presumed for certain diseases, 
including arthritis, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

With regard to claims for service connection under 38 
U.S.C.A. § 1117 based on service in the Persian Gulf, the law 
provides the following:

(a)(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest (A) 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 
percent or more during the presumptive 
period prescribed under subsection (b).

(a)(2) For purposes of this subsection, 
the term "qualifying chronic disability" 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): (A) An 
undiagnosed illness; (B) A medically 
unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms; (C) Any diagnosed 
illness that the Secretary determines in 
regulations prescribed under subsection 
(d) warrants a presumption of service 
connection.

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.

* *

(f) For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West 2002).

The regulation implementing the foregoing statute provides, 
in relevant part, that except as provided otherwise, VA shall 
pay compensation in accordance with chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, 
provided that such disability (i) became manifest either 
during active duty in the South West Asia theater of 
operations during the Gulf War, or to a compensable degree no 
later than December 31, 2006, and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 38 C.F.R. § 3.317(a)(1) (2006).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. 
§ 3.317(a)(3) (2006).  Disabilities that have existed for at 
least six months and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered "chronic."  38 C.F.R. § 3.317(a)(4) 
(2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Post-service medical records, including VA and private 
treatment records dated since September 2000 and reports of 
VA examinations conducted in November 2003, confirm that the 
veteran currently has right wrist symptoms diagnosed as 
carpal tunnel syndrome and ulnar nerve compression.  The 
question is thus whether this right wrist disability is 
related to the veteran's active service, including in the 
Persian Gulf, or his service-connected cervical spine 
disability. 

As previously indicated, the veteran in this case served on 
active duty from July 1987 to May 1996.  According to his 
service medical records, during this time period, he did not 
report right wrist complaints and no medical professional 
diagnosed a right wrist disability.  

Following discharge, beginning in September 2000, the veteran 
expressed right wrist complaints.  Thereafter, the veteran 
underwent testing and, in 2003, a private neurologist 
diagnosed the veteran with very mild right carpal tunnel 
syndrome and mild right ulnar never compression.  Since then, 
other medical professionals have confirmed these diagnoses.  

The VA examiner who conducted the November 2003 neurological 
examination concluded that there was no evidence of 
radiculopathy secondary to the veteran's cervical spine 
disability, which might account for the veteran's right wrist 
complaints.  He explained that studies revealed that all 
right wrist symptoms were attributable to the previously 
noted diagnoses.  No medical professional linked the right 
carpal tunnel syndrome or right ulnar nerve compression to 
the veteran's period of active service.

Clearly the veteran's right wrist symptoms have been 
attributed to known diagnosed illnesses, thereby precluding 
the veteran from an award of service connection for such 
symptoms based on his service in the Persian Gulf.  In 
addition, as previously indicated, to prevail in a claim for 
service connection, a claimant must submit competent evidence 
establishing the existence of a current disability resulting 
from service or a service-connected disability.  In this 
case, the veteran's assertions are the only evidence of 
record linking the veteran's right wrist disability to his 
active service or refuting the aforementioned VA examiner's 
opinion ruling out a relationship between the right wrist 
disability and the service-connected cervical spine 
disability.  Because the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge to 
render an opinion on causation, his assertions may not be 
considered competent evidence of a nexus.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).

Inasmuch as carpal tunnel syndrome, right, and ulnar nerve 
compression are not related to the veteran's active service 
or his service-connected cervical spine disability, the Board 
concludes that such disabilities were not incurred in or 
aggravated by service and are not proximately due to or the 
result of a service-connected disability.  The evidence is 
not in relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of this 
claim. Rather, the claim must be denied.



B.  Claims for Increased Evaluations

The veteran seeks increased evaluations for his bilateral 
ankle disabilities.  He asserts that the 10 percent 
evaluations assigned these disabilities do not accurately 
reflect the severity of his bilateral ankle symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition. In determining the level of 
current impairment, it is thus essential that the disability 
be considered in the context of the entire recorded history.  
38 C.F.R. 
§ 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements. The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40, 4.45 (2006).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(2005) (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2006).

The RO has evaluated each of the veteran's ankle disabilities 
as 10 percent disabling pursuant to DC 5271.  DC 5271 
provides that a 10 percent evaluation is assignable for 
moderate limited motion of the ankle.  A 20 percent 
evaluation is assignable for marked limited motion of the 
ankle.  38 C.F.R. § 4.71a, DC 5271 (2006).

Also applicable to the veteran's claims for increased 
evaluations for bilateral ankle disabilities is DC 5270.  
This DC provides that an evaluation in excess of 10 percent 
is assignable for ankylosis of the ankle.  38 C.F.R. § 4.71a, 
DC 5270 (2006).  Ankle dorsiflexion is considered unlimited 
if ranging from 0 to 20 degrees.  Ankle plantar flexion is 
considered unlimited if ranging from 0 to 45 degrees.  See 38 
C.F.R. 
§ 4.71, Plate II (2006).

Based on the reasoning that follows, the evidence establishes 
that the veteran's right and left ankle disability pictures 
do not more nearly approximate the criteria for evaluations 
in excess of 10 percent under any applicable DC.

During service, the veteran sprained both of his ankles.  
Thereafter, he complained of ankle pain.  He continued to 
complain of such pain following discharge from service, 
including during VA examinations conducted in September 1996, 
July 2000, March 2003 and November 2003, and VA and private 
treatment visits dated since December 1999.  He also 
complained of bilateral ankle swelling and discomfort.  

Bilateral ankle x-rays showed excrescences projecting off the 
medial malleolus, most likely related to old trauma.  Medical 
professionals consistently noted soft tissue swelling in the 
anterolateral aspect of both ankles.  One medical 
professional objectively confirmed pain (November 2003); 
another noted limitation of motion, or more specifically, 
extension of the left ankle to 10 degrees and of the right 
ankle to 15 degrees and plantar flexion bilaterally to 35 
degrees (July 2000).   During a VA examination conducted in 
March 2003, a VA examiner noted full range of motion of the 
ankles, including against resistance and on repetitive 
motion.  He further noted that there was no incoordination of 
motion or varus or valgus angulation of the os calcis.  He 
concluded that the veteran's ankle disabilities caused 
minimal impairment relating solely to an ability to engage in 
sports.     

Swelling, pain and limitation of motion of the ankles are 
contemplated in the 10 percent evaluations assigned the 
veteran's ankle disabilities. There is no evidence of record 
establishing that such limitation of motion is more than 
moderate, or more specifically, marked.  There is also no 
evidence of record establishing that the veteran has 
ankylosis of either ankle, which would entitle him to 
increased evaluations under DC 5270.  There is no evidence of 
record establishing that the veteran experiences additional 
functional loss during flare-ups or on repetitive use.  
Accordingly, increased evaluations also may not be assigned 
pursuant to 38 C.F.R. § 4.40, 4.45, as interpreted in DeLuca, 
8 Vet. App. at 206-7.

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded increased 
evaluations in the future should either of his ankle 
disability pictures change.  See 38 C.F.R. § 4.1.  At 
present, however, 10 percent evaluations are the most 
appropriate to be assigned the ankle disabilities given the 
medical evidence of record.

Based on the foregoing discussion, the Board concludes that 
the criteria for entitlement to increased evaluations for 
residuals of left and right ankle strains have not been met.  
In reaching this decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect each disability has on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2006).  The evidence with regard to each claim is not 
in relative equipoise, which would have entitled the veteran 
to the benefit of the doubt in the resolution of the claims.  
Rather, as a preponderance of the evidence is against each 
claim, the claims must be denied.


ORDER

Service connection for carpal tunnel syndrome, right, and 
ulnar nerve compression is denied.

An evaluation in excess of 10 percent for residuals of left 
ankle sprains is denied.

An evaluation in excess of 10 percent for residuals of right 
ankle sprains is denied.




REMAND

The veteran also claims entitlement to service connection for 
muscle and joint pain in the upper extremities, including the 
wrists, elbows and shoulders, abdominal pain and 
neuropsychological symptoms, all including as due to an 
undiagnosed illness, and entitlement to increased evaluations 
for bilateral hip and thoracolumbar and cervical spine 
disabilities and bilateral pes planus.  Additional action is 
necessary before the Board decides these claims.

First, in November 2006, after the veteran's claims file had 
been transferred to the Board, the veteran submitted 
evidence, specifically, a private treatment record, to the 
RO, which the RO then transferred to the Board.  This record 
is pertinent to the veteran's claim for an increased 
evaluation for a right hip disability.  The RO did not 
consider this evidence in the first instance and there is no 
indication in the record that the veteran is waiving his 
right to have the RO do so.

On January 23, 2002, final rules were promulgated, which, in 
part, allowed the Board to consider additional evidence 
without having to refer the evidence to the AOJ for initial 
consideration, or to obtain the appellant's waiver.  67 Fed. 
Reg. 3,099, 3,103-04 (Jan. 23, 2002).  In Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003), however, the United States Court of Appeals 
for the Federal Circuit held that the provisions of 38 C.F.R. 
§§ 19.9(a)(2), and (a)(2)(ii) (2002) were inconsistent with 
38 U.S.C.A. § 7104(a) (West 2002), because they denied 
appellants a "review on appeal" when the Board considered 
additional evidence without remanding the case to the RO for 
initial consideration of that evidence.  In light of this 
holding, on remand, VA must ensure that the veteran is 
afforded due process by initially considering the previously 
noted evidence in support of the claim for an increased 
evaluation for a right hip disability.  

Second, as previously indicated, the VCAA is applicable to 
the veteran's appeal and, with regard to the claims being 
remanded, VA has not yet satisfied its duty to assist the 
veteran.  Any decision to proceed in adjudicating these 
claims would therefore prejudice the veteran in the 
disposition thereof.

For instance, in various written statements submitted during 
the course of this appeal, during a hearing held at the RO in 
October 2004, and during treatment visits with medical 
professionals, the veteran identified outstanding medical 
evidence pertinent to the claims on appeal, which, to date, 
has not been associated with the claims file.  Such evidence 
includes: reports of magnetic resonance imaging of the 
thoracic spine conducted after May 11, 2005, but before 
February 16, 2006; reports of magnetic resonance imaging of 
the hips conducted after February 16, 2006; records of 
psychiatric treatment by Michael J. McDaniel, M.D, dated 
since February 28, 2005; and records of treatment for 
abdominal complaints by Franklin Gaylis, M.D.  Such records 
are pertinent to the claims for service connection for 
abdominal pain and for increased evaluations for 
thoracolumbar spine, bilateral hip and psychiatric 
disabilities and must therefore be obtained on remand.

In addition, further medical inquiry is necessary to decide 
the claims being remanded.  Under 38 U.S.C.A. § 5103A, VA's 
duty to assist includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  In this case, examinations and further testing of the 
veteran's upper and lower extremities, spine and 
neuropsychological system are necessary.  VA scheduled the 
veteran for such examinations during the course of this 
appeal, but for the reasons noted below, the reports of those 
examinations are inadequate to decide the claims being 
remanded.  

With regard to the veteran's claim for service connection for 
muscle and joint pain affecting the wrists, elbows and 
shoulders, examiners addressed only whether such pain might 
result from an undiagnosed illness secondary to the veteran's 
service in the Persian Gulf.  No examiner addressed whether 
any upper extremity disorder manifested by the reported pain 
was related to the veteran's active service, including 
documented bilateral shoulder and left elbow complaints. 

Similarly, with regard to the veteran's claim for service 
connection for neuropsychological symptoms, examiners 
addressed only whether such symptoms might result from an 
undiagnosed illness secondary to the veteran's service in the 
Persian Gulf.  No examiner addressed whether the current 
symptoms were related to the veteran's active service, 
including documented reports of dizziness, fainting and a 
football-related head injury.  Moreover, during a VA 
neurological disorders examination conducted in November 
2003, an examiner related some of the symptoms then present 
to the veteran's depression and pain, but recommended further 
neurological testing.  To date, such testing has not been 
conducted.

With regard to all but one of the veteran's claims for 
increased evaluations for musculoskeletal disabilities, the 
findings of record are not sufficiently comprehensive to rate 
the disabilities pursuant to the rating schedule, or to 
respond to the veteran's assertion in support of his claim 
for an increased evaluation for a cervical spine disability.  
The veteran asserts that the neurological components of this 
disability, including radiating pain to the upper extremities 
and headaches, should be evaluated separately.  The veteran 
questions why the RO combined all aspects of his cervical 
spine disability and assigned that disability a 60 percent 
evaluation, the maximum allowed for intervertebral disc 
syndrome.  In a rating decision, the RO explained that it did 
so in the veteran's best interest.  The RO indicated that if 
it had separately evaluated the neurological components of 
the veteran's cervical spine disability, it would have been 
forced to assign the cervical spine disability a much lower 
evaluation, which, when considered with the evaluations 
assigned the associated neurological disabilities, would 
yield a combined evaluation of less than 60 percent.  
Disregarding whether the RO's reasoning in this regard is 
valid, it is clear that additional medical information is 
needed to determine the exact nature and severity of all 
components of the veteran's cervical spine disability.

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Contact the veteran and ask him to 
identify the names, addresses and dates 
of treatment of all health care providers 
who have treated the disabilities at 
issue in this Remand and whose records 
are not already in the claims file.  

2.  After securing any necessary 
authorization, request, obtain and 
associate with the claims file all 
pertinent, outstanding medical records, 
including: reports of magnetic resonance 
imaging of the thoracic spine conducted 
after May 11, 2005, but before February 
16, 2006; reports of magnetic resonance 
imaging of the hips conducted after 
February 16, 2006; records of psychiatric 
treatment by Michael J. McDaniel, M.D, 
dated since February 28, 2005; and 
records of treatment for abdominal 
complaints by Franklin Gaylis, M.D.  

3.  After all treatment records have been 
associated with the claims file, arrange 
for the veteran to undergo a VA 
examination in support of his claim for 
service connection for muscle and joint 
pain in the wrists, elbows and shoulders, 
including as due to an undiagnosed 
illness.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) note all symptoms associated with 
the veteran's wrists, elbows and 
shoulders, including, if 
appropriate, muscle and joint pain; 

b) if the veteran's reported symptom 
of pain objectively exists, opine 
whether such pain is due to a 
specific disease entity;  

c) if the pain or any other symptom 
is found to be due to a specific 
disease entity, opine whether it is 
at least as likely as not 
etiologically related to the 
veteran's period of active service, 
including documented in-service 
bilateral shoulder and left elbow 
complaints;  

d) for each symptom not shown to be 
due to a specific disease entity, 
indicate whether it represents an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness related to the 
veteran's Persian Gulf War service, 
or a medically unexplained chronic 
multisymptom illness, such as 
fibromyalgia, which is defined by a 
cluster of signs or symptoms; 

e) if any symptom represents an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness or a chronic 
multisymptom illness, also describe 
the extent to which the illness has 
manifested; and 

f) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

4.  Also arrange for the veteran to 
undergo a VA examination in support of 
his claim for service connection for 
neuropsychological symptoms, including as 
due to an undiagnosed illness.  Forward 
the claims file to the examiner for 
review of all pertinent documents therein 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which the examiner performs all 
previously recommended tests, the 
examiner should:

a) note all neuropsychological 
symptoms present, which are not 
attributable to the veteran's 
service-connected depressive 
disorder or cervical spine 
disability, including, if 
appropriate, fainting spells and 
dizziness; 

b) if any neuropsychological symptom 
objectively exists, opine whether it 
is due to a specific disease entity;  

c) if any such symptom is found to 
be due to a specific disease entity, 
opine whether it is at least as 
likely as not etiologically related 
to the veteran's period of active 
service, including documented in-
service reports of fainting, 
dizziness and a football-related 
head injury;  

d) for each symptom not shown to be 
due to a specific disease entity, 
indicate whether it represents an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness related to the 
veteran's Persian Gulf War service, 
or a medically unexplained chronic 
multisymptom illness; 

e) if any symptom represents an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness or a chronic 
multisymptom illness, also describe 
the extent to which the illness has 
manifested; and 

f) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

5.  If the newly obtained treatment 
records confirm that the veteran 
currently has abdominal pain, arrange for 
him to undergo a VA examination in 
support of his claim for service 
connection for abdominal pain, including 
as due to an undiagnosed illness.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) note all symptoms associated with 
the veteran's abdomen, including, if 
appropriate,  pain; 

b) if the veteran's reported symptom 
of pain objectively exists, opine 
whether such pain is due to a 
specific disease entity;  

c) if the pain or any other symptom 
is found to be due to a specific 
disease entity, opine whether it is 
at least as likely as not 
etiologically related to the 
veteran's period of active service;  

d) if the pain or any other symptom 
is not shown to be due to a specific 
disease entity, indicate whether it 
represents an objective indication 
of chronic disability resulting from 
an undiagnosed illness related to 
the veteran's Persian Gulf War 
service, or a medically unexplained 
chronic multisymptom illness; 

e) if any symptom represents an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness or a chronic 
multisymptom illness, also describe 
the extent to which the illness has 
manifested; and 

f) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.

6.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for an increased evaluation for bilateral 
hip disabilities.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) identify the nature, frequency, 
severity and duration of all 
manifestations of the veteran's hip 
disabilities, including the degrees 
of lost ranges of motion; 

b) specifically indicate whether the 
veteran has ankylosis of either hip, 
and if so, describe the nature of 
that ankylosis; 

c) characterize each hip disability 
as slight, moderate or marked;

d) consider whether the veteran's 
hip disabilities cause functional 
loss due to reduced or excessive 
excursion, decreased strength, 
speed, or endurance, or the absence 
of necessary structures, deformity, 
adhesion, and/or defective 
innervation, and if so, describe the 
extent of this loss during flare-ups 
due to weakened movement, excess 
fatigability, incoordination, or 
pain on use in terms of additional 
loss of motion beyond that which is 
observed clinically; 

e) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

f) identify any evidence of 
neuropathy or other nerve 
involvement due to the hip 
disabilities, to include reflex 
changes; 

g) if nerve damage is shown to 
exist, indicate whether such damage 
causes mild, moderate or severe 
incomplete paralysis, or complete 
paralysis of the affected nerve; and

h) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

7.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for an increased evaluation for bilateral 
pes planus.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) identify the nature, frequency, 
severity and duration of all 
manifestations of the veteran's 
bilateral pes planus, including, if 
appropriate, inward bowing of the 
tendo Achillis, pain on manipulation 
and use of the feet, marked 
deformity, pronation, abduction, 
swelling on use, callosities, 
tenderness, inward displacement, and 
spasm of the Achillis on 
manipulation; 

b) characterize the pes planus as 
mild, moderate, severe or pronounced 
and indicate whether the condition 
is relieved by built-up shoes, arch 
supports or any other appliance;

c) consider whether the veteran's 
pes planus causes functional loss 
due to reduced or excessive 
excursion, decreased strength, 
speed, or endurance, or the absence 
of necessary structures, deformity, 
adhesion, and/or defective 
innervation, and if so, describe the 
extent of this loss during flare-ups 
due to weakened movement, excess 
fatigability, incoordination, or 
pain on use in terms of additional 
loss of motion beyond that which is 
observed clinically; 

d) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

e) identify any evidence of 
neuropathy or other nerve 
involvement due to the pes planus, 
to include reflex changes; and

f) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

8.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for an increased evaluation for a 
cervical spine disability.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) identify the nature, frequency, 
severity and duration of all 
manifestations of the veteran's 
cervical spine disability, including 
those that are neurological in 
nature; 

b) specifically indicate whether the 
veteran has ankylosis of the 
cervical spine;

c) if the veteran has headaches, 
specifically indicate whether they 
are prostrating in nature, how often 
they occur monthly, and whether they 
cause economic inadaptability; 

d) if the veteran has nerve damage 
secondary to his cervical spine 
disability, indicate whether such 
damage causes mild, moderate or 
severe incomplete paralysis, or 
complete paralysis of the affected 
nerve; 

e) consider whether the veteran's 
cervical spine disability causes 
functional loss due to reduced or 
excessive excursion, decreased 
strength, speed, or endurance, or 
the absence of necessary structures, 
deformity, adhesion, and/or 
defective innervation, and if so, 
describe the extent of this loss 
during flare-ups due to weakened 
movement, excess fatigability, 
incoordination, or pain on use in 
terms of additional loss of motion 
beyond that which is observed 
clinically; 

f) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; and 

g) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

9.  Readjudicate the claims being 
remanded based on all of the evidence of 
record, including that which was received 
at the Board in November 2005.  In 
considering the claim for an increased 
evaluation for a cervical spine 
disability, determine whether a separate 
evaluation is assignable for neurological 
symptoms associated with the disability.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the claims on appeal.  No action 
is required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


